Case 1:18-cv-10969-CM-KNF Document 31 Filed 04/17/20 Page 1 of1
Case 1:18-cv-10969-CM-KNF Document 30 Filed 04/17/20 Page 1of1

THE WEITZ LAW FIRM, P.A.
Bank of America Building
18305 Biscayne Blvd., Suite 214
Aventura, Florida 33160

April 17, 2020

VIA CM/ECF

Honorable Judge Colleen McMahon
United States District Court
Southern District of New York

500 Pearl St., Courtroom 24A

New York, New York 10007

Re: Velasquez v. Kiner's Corner LLC, d/b/a Two Boots Pizza, et al.
Case 1:18-cv-10969-RWS

Dear Judge McMahon:
The undersigned represents the Plaintiff in the above-captioned case matter.

Due to the ongoing national health crisis caused by the COVID-19 pandemic, coupled with
the mandated closure/“PAUSE” of non-essential public businesses in New York City, which has
adversely affected the business in this matter, it is very difficult for the parties to proceed in this
matter with discovery and productive settlement negotiations at this time.

Therefore, Plaintiff's undersigned counsel hereby respectfully requests that the Court grant an
additional thirty (30) day stay of all deadlines and/or any Conference in this matter, which would also
coincide with the recent New York “PAUSE” extension until May 15, 2020. The undersigned has
conferred with opposing counsel who consents to this request.

The Court may wish to note that this is undersigned counsel's second request to stay this
matter. Thank you for your consideration of this unfortunate, but necessary request.

RETREIA mona . Sincerely,
Hisd fe J} 1 3 ba | Poa ; . :

ML i LUO By: /S/B. Bradley Weitz
B. Bradley Weitz, Esq. (BW 9365)
/ THE WEITZ LAW FIRM, P.A.
| ) 18305 Biscayne Blvd., Suite 214
e " WY (hs 4 Aventura, Florida 33160

he h vy Tel.: (305) 949-7777
/ Fax: (305) 704-3877

Email: bbw@weitzfirm.com

 

 
